BLUE, Judge.
B.V. challenges the final order adjudicating him delinquent. We agree with B.V.’s contention that the trial court erred in denying his motion for discharge based on a speedy trial violation.
On March 9, 1992, six and one-half months after being taken into custody, B.V. filed a motion for discharge. The state had an additional fifteen days outside of the 90-day period to bring this case to trial under Florida Rule of Juvenile Procedure 8.090(j)(3). R.J.A. v. Foster, 603 So.2d 1167 (Fla.1992). A hearing on the motion for discharge was held April 9,1992, and the trial was held May 20, 1992. These hearings were obviously held outside the window period provided by the rule.
As in E.R. v. State, 617 So.2d 1149 (Fla. 2d DCA 1993), we hold the trial court erred in denying B.V.’s motion for discharge. Accordingly, we reverse the order adjudicating B.V. delinquent and remand with instructions to discharge.
RYDER, A.C.J., and PARKER, J., concur.